Exhibit 10.26

EIGHTH AMENDMENT TO THE

DYNEGY INC. 401(k) SAVINGS PLAN

WHEREAS, Dynegy Inc. (the “Company”), has established and maintains the Dynegy
Inc. 401(k) Savings Plan (the “Plan”) for the benefit of its eligible employees
and the eligible employees of certain participating companies; and

WHEREAS, the Company desires to amend the Plan;

NOW, THEREFORE, the Plan shall be, and hereby is, amended as follows, effective
as hereinafter provided:

I.

Effective January 1, 2006, Section 1.1(38) of the Plan is amended in its
entirety to provide as follows and all references in the Plan to the phrase
“Employer Safe Harbor Contributions” shall be replaced with the phrase “Employer
Discretionary Qualified Matching Contributions”:

“(38) Employer Discretionary Qualified Matching Contributions: Contributions
made to the Plan by the Employer pursuant to Section 3.5.”

II.

Effective January 1, 2006, a new Section 1.1(53A) is added to the Plan to
provide as follows:

“(53A) Severance from Employment: The term ‘Severance from Employment’ shall
have the same meaning as set forth in Treasury regulation Section 1.401(k)-1(d).
A Severance from Employment occurs when the Member ceases to be an Employee of
an Employer maintaining the Plan. An Employee does not have a Severance from
Employment if, in connection with a change of employment, the Employee’s new
employer maintains such Plan with respect to the Employee. For example, if a new
employer maintains the Plan with respect to an Employee by continuing or
assuming sponsorship of the Plan or by accepting a transfer of Plan assets and
liabilities (within the meaning of Section 414(1) of the Code) with respect to
the Employee, such Employee does not have a Severance from Employment.”



--------------------------------------------------------------------------------

III.

Effective January 1, 2006, the following sentences shall be added to the end of
Section 3.1(a) of the Plan:

“Such elections cannot relate to Compensation that is currently available prior
to the adoption or effective date of the Plan. In addition, except for
occasional, bona fide administrative considerations, contributions made pursuant
to such an election cannot precede the earlier of (1) the performance of
services relating to the contribution and (2) when the Compensation that is
subject to the election would be currently available to the Member in the
absence of an election to defer. Such can only be made with respect to amounts
that are compensation as defined under Code Section 415(c)(3) and Treasury
regulation Section 1.415(c)-2. A Member who is not in Qualified Military Service
(as defined in Code Section 414(u)) cannot make an election with respect to an
amount paid after the Member’s Severance from Employment, unless the amount is
paid within 2 1/2 months following the Member’s Severance from Employment and is
described in Treasury regulation Section 1.415(c)-2(e)(3)(ii).

In order to be taken into account for a Limitation Year, compensation as defined
under Code Section 415(c)(3) must be paid or treated as paid to the Member prior
to Severance from Employment.”

IV.

Effective January 1, 2006, Section 3.1(e) of the Plan is amended in its entirety
to provide as follows:

“(e) In further restriction of the Members’ elections provided in Paragraphs
(a), (b), and (c) above, it is specifically provided that one of the actual
deferral percentage tests set forth in Section 401(k)(3) of the Code and
Treasury regulations thereunder (‘ACP Test’) must be met in each Plan Year. Such
testing shall utilize the current year testing method as such term is defined
under Treasury regulation Section 1.401(k)-2(a)(2)(ii). The actual deferral
ratio (as such term is defined under Treasury regulation Section 1.401(k)-6)
(‘ADR’) of any Member who is a Highly Compensated Employee for the Plan Year and
who is eligible to have Before-Tax Contributions (and Employer Discretionary
Qualified Matching Contributions, if treated as elective contributions for
purposes of the ACP Test) allocated to such Member’s accounts under two (2) or
more cash or deferred arrangements described in Code Section 401(k), that are

 

2



--------------------------------------------------------------------------------

maintained by an Employer (or a Controlled Entity), shall be determined as if
such elective contributions (and, if applicable, such Qualified Matching
Contributions) were made under a single arrangement. If a Highly Compensated
Employee participates in two (2) or more cash or deferred arrangements of the
Employer or a Controlled Entity that have different Plan Years, then all
elective contributions made during the Plan Year being tested under all such
cash or deferred arrangements shall be aggregated, without regard to the plan
years of the other plans. However, for Plan Years beginning before January 1,
2006, if the plans have different Plan Years, then all such cash or deferred
arrangements ending with or within the same calendar year shall be treated as a
single cash or deferred arrangement. Notwithstanding the foregoing, certain
plans shall be treated as separate if mandatorily disaggregated under the
regulations of Code Section 401(k).”

V.

Effective January 1, 2006, Section 3.5 of the Plan is amended in its entirety to
provide as follows:

“3.5 Employer Discretionary Qualified Matching Contributions. In addition to the
Employer Matching Contributions made pursuant to Section 3.3 and the Employer
Discretionary Contributions made pursuant to Section 3.4, for each Plan Year,
the Employer, in its discretion, may contribute to the Trust as an Employer
Discretionary Qualified Matching Contribution for such Plan Year the amounts
necessary to cause the Plan to satisfy the restrictions set forth in
Section 3.1(e) (with respect to certain restrictions on Before-Tax
Contributions) and the amounts necessary to cause the Plan to satisfy the
restrictions set forth in Section 3.6 (with respect to certain restrictions on
Employer Matching Contributions and After-Tax Contributions). Amounts
contributed in order to satisfy the restrictions set forth in Section 3.1(e)
shall be considered ‘Qualified Matching Contributions’ (within the meaning of
Treasury regulation Section 1.401(k)-6), and amounts contributed in order to
satisfy the restrictions set forth in Section 3.6 shall be considered Employer
Matching Contributions.

Employer Discretionary Qualified Matching Contributions may be contributed to
the Plan pursuant to the foregoing for purposes of satisfying the restrictions
set forth in Section 3.1(e) only if the conditions described in Treasury
regulation Section 1.401(k)-2(a)(6) are satisfied. A contribution made pursuant
to this Section 3.5 is not taken into account under the actual contribution
percentage test (as defined under Treasury regulation Section 1.401(k)-6) (‘ACP
Test’) or in determining the ADR for a Member who is not a Highly Compensated
Employee (a ‘NHCE’) to the extent that it exceeds the greatest of:

(a) five percent (5%) of the NHCE’s Code Section 414(s) compensation for the
Plan Year;

 

3



--------------------------------------------------------------------------------

(b) the NHCE’s Before-Tax Contributions for the Plan Year; and

(c) the product of two (2) times the Plan’s ‘Representative Matching Rate’ (as
defined below) and the NHCE’s Before-Tax Contributions for the Plan Year.

Any amounts contributed pursuant to this Paragraph shall be allocated in
accordance with the provisions of Sections 4.1(e), (f) and (g). For purposes of
this Paragraph, the ‘Matching Rate’ for a Member generally is the Employer
Matching Contributions made for such Member divided by the Member’s Before-Tax
Contributions for the Plan Year. For purposes of this Paragraph, the
‘Representative Matching Rate’ is the lowest matching rate for any eligible NHCE
among a group of NHCEs that consists of half of all eligible NHCEs in the Plan
for the Plan Year (or, if greater, the lowest matching rate for all eligible
NHCEs in the Plan who are employed by the Employer on the last day of the Plan
Year and who make Before-Tax Contributions for the Plan Year). If the Matching
Rate is not the same for all levels of Before-Tax Contributions for a Member,
then the Member’s Representative Matching Rate is determined assuming that a
Member’s Before-Tax Contributions are equal to six percent (6%) of his Code
Section 414(s) compensation.”

VI.

Effective January 1, 2006, Section 3.6 of the Plan is amended in its entirety to
provide as follows:

“3.6 Restrictions on Employer Matching Contributions and After-Tax
Contributions. In restriction of the Employer Matching Contributions and
After-Tax Contributions hereunder, it is specifically provided that one of the
actual contribution percentage tests set forth in Section 401(m) of the Code and
Treasury regulations thereunder (‘ACP Test’) must be met in each Plan Year. Such
testing shall utilize the current year testing method as such term is defined in
Treasury regulation Section 1.401(m)-2(a)(2)(ii). The Committee may elect, in
accordance with applicable Treasury regulations, to treat Before-Tax
Contributions to the Plan as Employer Matching Contributions for purposes of
meeting this requirement. The actual contribution ratio (as such term is defined
under

 

4



--------------------------------------------------------------------------------

Treasury regulations Section 1.401(k)-6) (the ‘ACR’) for any Member who is a
Highly Compensated Employee and who is eligible to have Employer Matching
Contributions or After-Tax Contributions allocated to his or her account under
two (2) or more plans described in Code Section 401(a), or arrangements
described in Code Section 401(k) that are maintained by the same Employer (or
Controlled Entity), shall be determined as if the total of such contributions
was made under each plan and arrangement. If a Highly Compensated Employee
participates in two (2) or more such plans or arrangements that have different
plan years, then all Employer Matching Contributions and After-Tax Contributions
made during the Plan Year being tested under all such plans and arrangements
shall be aggregated, without regard to the plan years of the other plans. For
Plan Years beginning before January 1, 2006, all such plans and arrangements
ending with or within the same calendar year shall be treated as a single plan
or arrangement. Notwithstanding the foregoing, certain plans shall be treated as
separate if mandatorily disaggregated under the regulations of Code
Section 401(m).”

VII.

Effective January 1, 2006, Sections 3.8(b) and (c) of the Plan are amended in
their entirety to provide as follows;

“(b) Anything to the contrary herein notwithstanding, if, for any Plan Year, the
aggregate Before-Tax Contributions made by the Employer on behalf of Highly
Compensated Employees exceeds the maximum amount of Before-Tax Contributions
permitted on behalf of such Highly Compensated Employees pursuant to
Section 3.1(e), an excess amount shall be determined by reducing Before-Tax
Contributions on behalf of Highly Compensated Employees in order of the highest
ADRs to equal the highest permitted ADR in accordance with
Section 401(k)(8)(B)(ii) of the Code and the Treasury regulations thereunder.
Once determined, the Committee may adjust the contributions of each affected
Highly Compensated Employee by causing such excess amounts to be
(i) recharacterized as catch-up contributions pursuant to the provisions of
Section 4.5 of the Plan to the maximum extent possible, and (ii) distributed to
Highly Compensated Employees in order of the highest dollar amounts contributed
on behalf of such Highly Compensated Employees in accordance with
Section 401(k)(8)(C) of the Code and the Treasury regulations thereunder before
the end of the next following Plan Year. Income allocable to such excess amounts
with respect to a Plan Year shall be distributed therewith and shall include
income for such Plan Year including the gap period between the end of such Plan
Year and the date of distribution of such excess amounts computed under the safe
harbor method of allocating gap period income set forth in Treasury regulation §
1.401(k)-2(b)(2)(iv)(D).

 

5



--------------------------------------------------------------------------------

(c) Anything to the contrary herein notwithstanding, if, for any Plan Year, the
aggregate Employer Matching Contributions and After-Tax Contributions allocated
to the Accounts of Highly Compensated Employees exceeds the maximum amount of
such Employer Matching Contributions and After-Tax Contributions permitted on
behalf of such Highly Compensated Employees pursuant to Section 3.6, an excess
amount shall be determined by reducing, first, After-Tax Contributions made by,
and second, Employer Matching Contributions made on behalf of, Highly
Compensated Employees in order of the highest ACR to equal the highest permitted
ACR in accordance with Section 401(m)(6)(B)(ii) of the Code and Treasury
regulations thereunder. Once determined, such excess shall be distributed to
Highly Compensated Employees in order of the highest dollar amounts contributed
by or on behalf of such Highly Compensated Employees in accordance with
Section 401(m)(6)(C) of the Code and the Treasury regulations thereunder (or, if
such excess contributions are forfeitable, they shall be forfeited) before the
end of the next following Plan Year. Income allocable to such excess amounts
with respect to a Plan Year shall be distributed therewith and shall include
income for such Plan Year including the gap period between the end of such Plan
Year and the date of distribution of such excess amounts computed under the safe
harbor method of allocating gap period income set forth in Treasury regulation §
1.401(m)-2(b)(2)(iv)(D). Employer Matching Contributions which are not then
vested shall be forfeited pursuant to this Paragraph only if distribution of all
vested Employer Matching Contributions is insufficient to meet the requirements
of this Paragraph. If vested Employer Matching Contributions are distributed to
a Member and nonvested Employer Matching Contributions remain credited to such
Member’s Accounts, such nonvested Employer Matching Contributions shall vest at
the same rate as if such distribution had not been made.”

VIII.

Effective January 1, 2006, the last sentence of Section 3.8(e) of the Plan is
deleted in its entirety.

 

6



--------------------------------------------------------------------------------

IX.

Effective January 1, 2006, a new Section 3.11 is added to the Plan to provide as
follows:

“3.11 Final Treasury Regulations under Sections 401(k) and 401(m) of the Code.
Certain provisions of the final Treasury Regulations promulgated under Sections
401(k) and 401(m) of the Code (“Final Regulations”) require, or may be
determined to require, such provisions to be reflected in the provisions of the
Plan which are directly or indirectly affected by such certain provisions of the
Final Regulations. The Company intends the amendments of provisions of the Plan
adopted and effective on or before January 1, 2007, to comply with the
requirements of the Final Regulations in good faith as of the date or dates such
requirements are required to be effective with respect to the Plan. All matters
addressed in such amendments of Plan provisions (or which may be alleged to be
required to but were not, or were imperfectly, addressed in such amendments)
shall be administered in accordance with the requirements of the Final
Regulations, which are specifically incorporated herein by this reference. The
requirements of the Final Regulations applicable to the Plan shall control over
an apparently inconsistent or conflicting provision of the Plan in the
administration of the Plan to the extent necessary to avoid adversely affecting
the qualification of the Plan.”

X.

Effective January 1, 2006, Sections 4.1(e) and (f) of the Plan are amended in
their entirety to provide as follows:

“(e) The Employer Discretionary Qualified Matching Contributions, if any, made
pursuant to Section 3.5 for a Plan Year in order to satisfy the restrictions set
forth in Section 3.1(e) shall be allocated to the Before-Tax Accounts of Members
who (1) received an allocation of Before-Tax Contributions for such Plan Year
and (2) were not Highly Compensated Employees for such Plan Year (each such
Member individually referred to as an ‘Eligible Member’ for purposes of this
Paragraph). Such allocation shall be made, first, to the Before-Tax Account of
the Eligible Member who received the least amount of Compensation for such Plan
Year until the lesser of the limitation set forth in Treasury regulation §
1.401(k)-2(a)(6)(v) or the limitation set forth in Section 4.4 (the
‘401(k) Additional Contribution Limitation’) has been reached as to such
Eligible Member, then to the Before-Tax Account of the Eligible Member who
received the next smallest amount of Compensation for such Plan Year until the
401(k) Additional Contribution Limitation has been reached as to such Eligible
Member, and continuing in such manner until the Employer Discretionary Qualified
Matching Contribution for such Plan Year has been completely allocated or the
401(k) Additional Contribution Limitation has been reached as to all Eligible
Members.

 

7



--------------------------------------------------------------------------------

(f) The Employer Discretionary Qualified Matching Contribution, if any, made
pursuant to Section 3.5 for a Plan Year in order to satisfy the restrictions set
forth in Section 3.6 shall be allocated to the Employer Contribution Accounts of
Members who (1) received an allocation of Employer Matching Contributions for
such Plan Year and (2) were not Highly Compensated Employees for such Plan Year
(each such Member individually referred to as an ‘Eligible Member’ for purposes
of this Paragraph). Such allocation shall be made, first, to the Employer
Contribution Account of the Eligible Member who received the least amount of
Compensation for such Plan Year until the lesser of the limitation set forth in
Treasury regulation § 1.401(m)-2(a)(5) or the limitation set forth in
Section 4.4 (the ‘401(m) Additional Contribution Limitation’) has been reached
as to such Eligible Member; then to the Employer Contribution Account of the
Eligible Member who received the next smallest amount of Compensation for such
Plan Year until the 401(m) Additional Contribution Limitation has been reached
as to such Eligible Member, and continuing in such manner until the Employer
Discretionary Qualified Matching Contribution for such Plan Year has been
completely allocated or the 401(m) Additional Contribution Limitation has been
reached as to all Eligible Members.”

XI.

Effective January 1, 2007, Section 4.2 of the Plan is amended in its entirety to
provide as follows:

“4.2 Application of Forfeitures. Any amounts that are forfeited under any
provision hereof during a Plan Year shall be applied in the manner determined by
the Committee to reduce Employer Matching Contributions, Employer Discretionary
Contributions, and Employer Discretionary Qualified Matching Contributions next
coming due and/or to pay expenses incident to the administration of the Plan and
Trust. Prior to such application, forfeited amounts shall be held in suspense
and invested in the Investment Fund or Funds designated from time to time by the
Committee.”

XII.

Effective January 1, 2006, a new Section 4.5 is added to the Plan to provide as
follows:

“4.5 Recharacterizations. In the event a Member’s Before-Tax Contributions for a
Plan Year do not equal a limitation described in Section 3.10 for any reason
whether or not related to an election by a Member, his catch-up contributions,
if any, for such Plan Year shall be recharacterized as Before-Tax Contributions
for all purposes to the extent necessary to either (i) increase Before-Tax
Contributions to equal such limitation, or (ii) exhaust the catch-up
contributions made for such Plan Year; provided; however, in no event shall such
recharacterized catch-up contributions be eligible to be matched by Employer
Matching Contributions.

 

8



--------------------------------------------------------------------------------

In the event a Member who is eligible to elect catch-up contributions pursuant
to the provisions of Section 3.10 is determined by the Committee, applying the
provisions of Section 3.8, to have excess deferrals for a Plan Year, then before
causing a distribution of such Member’s excess deferrals, the Committee may
cause such Member’s Before-Tax Contributions to be recharacterized as catch-up
contributions to the extent necessary to either (i) exhaust his excess
deferrals, or (ii) increase his catch-up contributions to the applicable limit
under Code Section 414(v) for the Plan Year.”

XIII.

Effective January 1, 2006, Section 8.5 of the Plan is amended in its entirety to
provide as follows:

“8.5 Forfeitures of Vesting Service.

(a) In the case of an individual who terminates employment at a time when he has
no balance credited to his Before-Tax Account and a 0% Vested Interest in his
Employer Contribution Account and thereafter incurs a Period of Severance that
equals or exceeds the greater of five years or his aggregate Period of Service
completed before such Period of Severance, such individual’s Period of Service
completed before such Period of Severance shall be forfeited and completely
disregarded in determining his years of Vesting Service.

(b) In the case of a Member who terminates employment with the Employer at a
time when he has a balance credited to his Before-Tax Account or a Vested
Interest in his Employer Contribution Account of less than 100% and thereafter
incurs a Period of Severance of five consecutive years, such Member’s years of
Vesting Service completed after such Period of Severance shall be disregarded
for purposes of determining such Member’s Vested Interest in any Plan benefits
derived from Employer Contributions on his behalf before such Period of
Severance, but his years of Vesting Service completed before such Period of
Severance shall not be disregarded in determining his nonforfeitable right to
Employer Contributions on his behalf after such Period of Severance.

 

9



--------------------------------------------------------------------------------

(c) A Member who terminates employment with the Employer at a time when he has a
100% Vested Interest shall not forfeit any of his Vesting Service.”

XIV.

Effective January 1, 2006, Section 8.6 of the Plan is amended in its entirety to
provide as follows:

“8.6 Forfeitures of Nonvested Account Balance.

(a) With respect to a Member who terminates employment with the Employer with a
Vested Interest in his Employer Contribution Account that is less than 100% and
either is not entitled to any distribution from the Plan or receives a
distribution from the Plan of the balance of his Vested Interest in his Accounts
in the form of a lump sum distribution, the nonvested portion of such terminated
Member’s Employer Contribution Account as of his Benefit Commencement Date shall
become a forfeiture as of his Benefit Commencement Date (or as of his date of
termination of employment if no amount is payable from the Trust Fund on behalf
of such Member with such Member being considered to have received a distribution
of zero dollars on his date of termination of employment).

(b) With respect to a Member who terminates employment with the Employer with a
Vested Interest in his Employer Contribution Account that is less than 100% and
who has not previously incurred a forfeiture under the provisions of Paragraph
(a) above (or Section 8.8 below), the nonvested portion of his Employer
Contribution Account shall be forfeited as of the earlier of (1) the date the
Member completes a Period of Severance of five consecutive years, or (2) the
date of the terminated Member’s death.”

XV.

Effective August 29, 2005, Section 11.1(e) of the Plan is amended in its
entirety to provide as follows:

“(e) A Member who has a financial hardship, as determined by the Committee, and
who has made all available withdrawals pursuant to (1) the Paragraphs above, and
Appendices A and/or B, as applicable, and (2) pursuant to the provisions of any
other plans of the Employer and any Controlled Entities of which he is a member,
and has obtained all available loans pursuant to Article XII and

 

10



--------------------------------------------------------------------------------

pursuant to the provisions of any other plans of the Employer and any Controlled
Entities of which he is a member, may withdraw from his Before-Tax Account and
Catch-Up Contribution Account an amount not to exceed the lesser of (i) the
balance of such Accounts or (ii) the amount determined by the Committee as being
available for withdrawal pursuant to this Paragraph. For purposes of this
Paragraph, financial hardship shall mean the immediate and heavy financial needs
of the Member. A withdrawal based upon financial hardship pursuant to this
Paragraph shall not exceed the amount required to meet the immediate financial
need created by the hardship. The amount required to meet the immediate
financial need may include any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from such
withdrawal. The determination of the existence of a Member’s financial hardship
and the amount required to be distributed to meet the need created by the
hardship shall be made by the Committee. The decision of the Committee shall be
final and binding, provided that all Members similarly situated shall be treated
in a uniform and nondiscriminatory manner. A withdrawal shall be deemed to be
made on account of an immediate and heavy financial need of a Member if the
withdrawal is for:

(1) Expenses for medical care described in Section 213(d) of the Code previously
incurred by the Member, the Member’s spouse, or any dependents of the Member (as
defined in Section 152 of the Code) or necessary for those persons to obtain
medical care described in Section 213(d) of the Code and not reimbursed or
reimbursable by insurance;

(2) Costs directly related to the purchase of a principal residence of the
Member (excluding mortgage payments);

(3) Payment of tuition and related educational fees, and room and board
expenses, for the next twelve months of post- secondary education for the Member
or the Member’s spouse, children, or dependents (as defined in Section 152 of
the Code);

(4) Payments necessary to prevent the eviction of the Member from his principal
residence or foreclosure on the mortgage of the Member’s principal residence; or

(5) Expenses permitted under Internal Revenue Service Announcement 2005-70 with
respect to special hardship distributions permitted for affected persons of
Hurricane Katrina (i) whose principal residence was located in one of the
disaster areas eligible for Individual Assistance by the Federal Emergency
Management Agency because of Hurricane Katrina on the relevant

 

11



--------------------------------------------------------------------------------

declared disaster date (ii) whose place of employment was located in one of
these disaster areas on the relevant declared disaster date, or (iii) whose
lineal ascendant or descendant, dependent or spouse had a principal residence or
place of employment in one of these disaster areas on the relevant declared
disaster date. Such distribution must be made on or after August 29, 2005, and
before April 1, 2006.

The above notwithstanding, (1) withdrawals under this Paragraph shall be limited
to the sum of the Member’s Before-Tax Contributions and catch-up contributions
pursuant to Section 3.10, plus income allocable to the Member’s Before-Tax
Contributions and credited to the Member’s Before-Tax Account as of December 31,
1988, less any previous withdrawals of such amounts, and (2) Employer
Contributions utilized to satisfy the restrictions set forth in Section 3.1(e),
and income allocable thereto, shall not be subject to withdrawal. Except to the
extent a hardship distribution is made pursuant to Paragraph (e)(5) above, a
Member who receives a distribution pursuant to this Paragraph on account of
hardship shall be prohibited from making elective deferrals and employee
contributions under this and all other plans maintained by the Employer or any
Controlled Entity for six months after receipt of the distribution.”

XVI.

Effective January 1, 2007, Section 11.1(e) of the Plan is amended in its
entirety to provide as follows:

“(e) A Member who has a financial hardship, and who has made all available
withdrawals pursuant to the Paragraphs above and Appendices A and/or B
hereunder, as applicable, and pursuant to the provisions of any other plans of
the Employer and any Controlled Entities of which he is a member and who has
obtained all available loans pursuant to Article XII and pursuant to the
provisions of any other plans of the Employer and any Controlled Entities of
which he is a member may withdraw from his Before-Tax Account and Catch-Up
Contribution Account an amount not to exceed the lesser of (1) the balance of
such Accounts or (2) the amount required to meet the immediate financial need
created by the hardship. The amount required to meet the immediate financial
need may include any amounts necessary to pay any federal, state, or local
income taxes or penalties reasonably anticipated to result from the
distribution. For purposes of this Paragraph, financial hardship shall mean one
of the following immediate and heavy financial needs of the Member:

(1) Expenses for (or necessary to obtain) medical care that would be deductible
under Section 213(d) of the Code (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);

 

12



--------------------------------------------------------------------------------

(2) Costs directly related to the purchase of a principal residence of the
Member (excluding mortgage payments);

(3) Payment of tuition, related educational fees, and room and board expenses,
for up to the next twelve months of post-secondary education for the Member, the
Member’s spouse, children, or dependents (as defined in Section 152 of the Code
and without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B));

(4) Payments necessary to prevent the eviction of the Member from his principal
residence or foreclosure on the mortgage of the Member’s principal residence;

(5) Payments for burial or funeral expenses for the Member’s deceased parent,
spouse, children or dependents (as defined in Section 152 of the Code and
without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B)); or

(6) Expenses for the repair of damage to the Member’s principal residence that
would qualify of the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or

(7) Expenses permitted under Internal Revenue Service Announcement 2005-70 with
respect to special hardship distributions permitted for affected persons of
Hurricane Katrina (i) whose principal residence was located in one of the
disaster areas eligible for Individual Assistance by the Federal Emergency
Management Agency because of Hurricane Katrina on the relevant declared disaster
date (ii) whose place of employment was located in one of these disaster areas
on the relevant declared disaster date, or (iii) whose lineal ascendant or
descendant, dependent or spouse had a principal residence or place of employment
in one of these disaster areas on the relevant declared disaster date. Such
distribution must be made on or after August 29, 2005, and before April 1, 2006.

The above notwithstanding, (1) withdrawals under this Paragraph from a Member’s
Before-Tax Account shall be limited to the sum of the Member’s Before-Tax
Contributions to the Plan, plus income allocable to the Member’s Before-Tax
Contributions and credited to the Member’s Before-Tax Account as of December 31,
1988, less any previous withdrawals of such amounts, (2) withdrawals from a
Member’s Catch-Up Contribution

 

13



--------------------------------------------------------------------------------

Account shall be limited to the Member’s catch-up contributions pursuant to
Section 3.10, less any previous withdrawals of such amounts and (3) Employer
Discretionary Qualified Matching Contributions utilized to satisfy the
restrictions set forth in Section 3.1(e), and income allocable thereto, shall
not be subject to withdrawal. Except to the extent a hardship distribution is
made pursuant to Paragraph (e)(7) above, a Member who receives a distribution
pursuant to this Paragraph on account of hardship shall be prohibited from
making elective deferrals and employee contributions under this and all other
plans maintained by the Employer or any Controlled Entity for six months after
receipt of the distribution.”

XVII.

Effective August 25, 2005, a new Section 11.3 of the Plan is added to the Plan
to provide as follows:

“11.3 Special Hurricane Relief Distributions. A distribution may be made on and
after August 25, 2005 (for distributions made on account of Hurricane Katrina),
September 22, 2005 (for distributions made on account of Hurricane Rita), or
October 22, 2005 (for distributions made on account of Hurricane Wilma), and
before January 1, 2007, to an eligible Member to the extent such distribution is
approved by the Committee and permitted under Section 101 of the Katrina
Emergency Tax Relief Act of 2005 (‘KETRA’) and Section 201 of the Gulf
Opportunity Zone Act of 2005 (‘GO Zone’). An individual is eligible to receive
such a distribution if the individual (i) had a principal place of abode in the
Hurricane Katrina, Wilma or Rita disaster areas (as defined under KETRA and GO
Zone) as of the relevant dates (as specified under KETRA and GO Zone), and
(ii) sustained economic loss by reason of Hurricane Katrina, Wilma or Rita.
Withdrawals made pursuant to this Section 11.3 shall be limited to the greater
of (i) $100,000 or (ii) the vested balance of a Member’s Accounts. In
determining the $100,000 maximum distribution amount, distributions received
from any plans maintained by the Employer or a Controlled Entity and any other
qualified plans, annuities and individual retirement accounts shall be taken
into account. A Member may elect to repay such distribution and a qualified
hurricane distribution under Section 11.1(e)(5) within three years to this Plan
or another eligible retirement plan or not repay the distribution, in which case
such distribution may be included as taxable income ratably over a period of
three (3) years or a period of one (1) year. Such amounts that are repaid
pursuant to this Section 11.3 shall be treated as a qualified rollover to the
Plan. The Committee is permitted to rely on the reasonable representations of
the Member with respect to the Member’s eligibility to receive a distribution
pursuant to this Section 11.3, unless the Committee has actual knowledge to the
contrary.”

 

14



--------------------------------------------------------------------------------

XVIII.

Effective January 1, 2006, Section 12.2(b) of the Plan is amended in its
entirety to provide as follows:

“(b) Paragraph (a) above to the contrary notwithstanding, no loan shall be made
from the Plan to the extent that such loan would cause the total of all loans
made to a Participant from all qualified plans of an Employer or a Controlled
Entity, including loans deemed distributed in accordance with regulations
promulgated under Section 72(p) of the Code, and the interest accruing
thereafter, that has not been repaid (‘Outstanding Loans’) to exceed the lesser
of:

(1) $50,000 (reduced by the excess, if any, of (A) the highest outstanding
balance of Outstanding Loans during the one-year period ending on the day before
the date on which the loan is to be made, over (B) the outstanding balance of
Outstanding Loans on the date on which the loan is to be made); or

(2) one-half the present value of the Member’s nonforfeitable accrued benefit
under all qualified plans of the Employer or a Controlled Entity.”

XIX.

Effective as of January 1, 2006, Section 12.4(b) of the Plan is amended by
adding the following sentence after the penultimate sentence thereof:

“Notwithstanding the foregoing, in the event that a loan from the Plan is deemed
distributed to a Member and has not been repaid by the Member, and the Member
applies for another loan from the Plan, then the new loan shall satisfy such
additional conditions as may required in accordance with section 72(p) of the
Code and the Treasury regulations promulgated thereunder.”

 

15



--------------------------------------------------------------------------------

XX.

Effective January 1, 2007, Section 12.5(c) of the Plan is amended in its
entirety to provide as follows:

“(c) If the Member fails in any way to comply with the repayment terms of a
loan, such loan shall be repaid by offsetting the Member’s outstanding loan
balance (including interest) against the amount in the Member’s segregated loan
fund pledged as security for the loan. Any such outstanding loan (including
interest) shall be so offset and repaid on the earlier of (1) the last day of
the ‘Grace Period’ (as hereinafter defined) applicable with respect to such
failure to comply or (2) the date of any withdrawal or distribution of benefits
from the pledged portion of the Member’s Accounts pursuant to the provisions of
the Plan. Notwithstanding the foregoing, amounts in a Member’s Accounts may not
be offset and used to satisfy the payment of such loan (including interest)
prior to the earliest time such amounts would otherwise be permitted to be
distributed under applicable law. For purposes of this Paragraph, the ‘Grace
Period’ with respect to any failure to comply with the repayment terms of a loan
shall be the period beginning on the date of such failure and ending on the last
day of the calendar quarter following the calendar quarter in which such failure
occurred.”

XXI.

Effective August 25, 2005, a new Section 12.7 is added to the Plan to provide as
follows:

“12.7 Special Hurricane Relief Loans. A special loan may be made to an eligible
Member on and after September 24, 2005, for Members affected by Hurricane
Katrina; and on and after December 21, 2005, for Members affected by Hurricane
Rita or Hurricane Wilma; and before December 31, 2006, to the extent that such
loan is approved by the Committee and permitted under Section 103 of KETRA and
Section 201 of GO Zone. With respect to a loan made pursuant to this
Section 12.7, the reference to $50,000 in Section 12.2(b)(1) shall be increased
to $100,000 and the reference to ‘one-half the present value’ in
Section 12.2(b)(2) shall be increased to ‘the present value’. A Member is
eligible to receive such a loan if the Member (i) had a principal place of abode
in the Hurricane Katrina, Wilma or Rita disaster areas (as defined under KETRA
and GO Zone) as of the relevant dates (as specified under KETRA and GO Zone),
and (ii) sustained economic loss by reason of Hurricane Katrina, Wilma or Rita.
In addition, for an eligible Member, as defined above, with an outstanding Plan
loan on or after August 25, 2005 (for Members whose main home was located in
Hurricane Katrina disaster area), September 23, 2005 (for Members whose main
home was located in Hurricane Rita disaster area), or October 23, 2005 (for
Members whose main home was located in Hurricane Wilma disaster area), if the
due date for any repayment on such loan occurs during the period beginning on
August 25, 2005, September 23, 2005 or October 23, 2005, as applicable, and
ending on December 31, 2006, the due date may be delayed for one (1) year by the
Committee. Any payments after the suspension period will be appropriately
adjusted to reflect the delay and any interest accruing during the delay.”

 

16



--------------------------------------------------------------------------------

XXII.

Effective January 1, 2006, Section 17.2(d) of the Plan is amended in its
entirety to provide as follows:

“(d) In the case of a termination of the Plan, the Accounts of a Member shall,
subject to the consent provisions of Article X, be distributed to such Member in
a ‘lump sum distribution’ as such term is defined below; provided, however, a
distribution may not be made if the Employer establishes or maintains another
‘Alternative Defined Contribution Plan’. For purposes of this Section 17.2(d),
an ‘Alternative Defined Contribution Plan’ is a defined contribution plan that
exists at any time during the period beginning on the date of Plan termination
and ending 12 months after distribution of all assets from the terminated Plan.
However, if at all times during the 24-month period beginning 12 months before
the date of Plan termination, fewer than 2% of the employees who were eligible
under the defined contribution plan that includes the cash or deferred
arrangement as of the date of Plan termination are eligible under the other
defined contribution plan, the other Plan is not an Alternative Defined
Contribution Plan. In addition, a defined contribution plan is not treated as an
Alternative Defined Contribution Plan if it is an employee stock ownership plan,
as defined in Section 4975(e)(7) or Section 409(a) of the Code, a simplified
employee pension plan as defined in Code Section 408(k), a SIMPLE IRA plan as
defined in Code Section 408(p), a plan or contract that satisfies the
requirements of Code Section 403(b), or a plan that is described in Code
Section 457(b) or (f). The term ‘lump sum distribution’ shall have the meaning
provided in Code Section 402(e)(4)(D) (without regard to
Section 402(e)(4)(D)(i)(l), (II), (III) and (IV). In the case of a Member who is
affected by a partial termination of the Plan, the Accounts of such Member
shall, subject to the consent provisions of Article X, be distributed in
accordance with the applicable provisions of Article X after he has incurred a
Severance from Employment.”

 

17



--------------------------------------------------------------------------------

XXIII.

Effective January 1, 2006, Section 10.1(g) of Appendix C of the Plan is amended
in its entirety to provide as follows:

“(g) Notwithstanding the provisions of the Plan regarding availability of
distributions from the Plan upon ‘termination of employment’, a Member’s
Accounts shall not be distributed until the Member has incurred a Severance from
Employment.”

XXIV.

Except as modified herein, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has caused this Amendment to the Plan to be
executed this 18 day of December, 2006, effective as hereinbefore provided.

 

DYNEGY INC. By:   /s/ Julius Cox Title:   VP, Human Resources & BPC Chairman

 

18